DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. US 2020/0249075 in view of Peterson, JR. US 2008/0151231.
Regarding claims 1 and 4, Ma et al. discloses in Fig. 3B, a method/apparatus of an optical fiber route search method that confirms a path of one optical fiber that is arranged in a space so as to include at least one proximity portion in which the optical fiber is in proximity to itself (abstract; paragraph 0050), the optical fiber route search method comprising: 
performing optical measurement of inputting test light to the optical fiber while applying a disturbance (i.e., PR see paragraph 0057) to an arbitrary section of the optical fiber, and obtaining a distribution of response light of the test light in a length direction of the optical fiber (paragraphs 0011-0012, 0035); 
performing a singularity detection of detecting a change in the number of singularities that appear in the distribution of the response light based on a position of the optical fiber in which the disturbance has been applied (paragraphs 0030-0031, 0035, 0057); and
 performing a determination of determining that the proximity portion exists in the position of the optical fiber in which the disturbance has been applied when the number of the singularities has changed, and estimating an arrangement of the optical fiber connecting to the proximity portion (paragraphs 0012, 0057, 0065).
	Ma discloses a signal processor (as shown in Fig. 3B), however, he does not specifically disclose the processor storing a program for causing a computer to function as the optical fiber route search device.
Peterson, JR, from the same field of endeavor, discloses in Fig. 1, a systems and methods for gathering location data pertaining to a fiber optic network wherein the system 10 comprise a sensor 12, a geolocation system 58, a processor 16 in communication with the sensor 12 and the geolocation system 58 for measuring the reflected test light from sensor 12 (paragraph 0022).
Before the effective filling date of the claimed invention, it would have been obvious to an artisan to include the processor taught by Peterson in the apparatus of Ma.
One of ordinary skill in the art would have been motivated to do that in order to detect, measure and determine the location of the disturbance portion.
 	Regarding claim 2, Ma discloses wherein the optical measurement to the determination is performed in a vicinity of a position of the proximity portion stored in a database, and the optical fiber route search method further comprises: performing a calibration of comparing the position of the proximity portion or an arrangement of the optical fiber determined in the determination with the position of the proximity portion or an arrangement of the optical fiber stored in the database, and calibrating the position of the proximity portion or the arrangement of the optical fiber stored in the database (paragraphs 0009, 0057, 0073, claim 11).
	Regarding claim 3, Ma discloses wherein in the space, the singularity detection and the determination are performed in sequence, from one end of the optical fiber on which the test light is input in the optical measurement toward a direction away from the one end (paragraphs 0009, 0011).
Regarding claim 7, Peterson discloses a non-transitory computer-readable storage medium storing a program for causing a computer to function as the optical fiber route search device according to claim 4 (paragraph 0022).

3.	Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

4.	The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
a.	Urban et al. U.S. Publication no. 2014/0212130.  Method and apparatus for supervision of optical networks
b.	Dorize et al. U.S. Publication no. 2013/0038879.  Monitoring a system using optical reflectometry
c.	Wang et al. U.S. Publication no. 2012/0134663.  System and method for managing optical system failure

5.	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Dzung D Tran whose telephone number is (571) 272-3025. The examiner can normally be reached on 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, David Payne, can be reached on (571) 272-3024. The fax phone number
for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR
only.
For more information about the PAIR system, see Sinu/Narcireel USO GOV.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

DT
12/09/2022

/Dzung D Tran/
Primary Examiner, Art Unit 2637